Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 1 of 7 PagelD #: 1

AB:0G
F.#2019R01198

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

we ee ene nn eee ee ee X
UNITED STATES OF AMERICA
- against -
TYSEAN SPANN,
Defendant,
eee ee eee ene eee nee eee Xx

EASTERN DISTRICT OF NEW YORK, 3S:

TO BE FILED UNDER SEAL

AFFIDAVIT AND
COMPLAINT IN SUPPORT
OF AN APPLICATION FOR

 

AN ARREST WARRANT

 

Case No. 19-MJ-803

(18 U.S.C. § 922(g)(1))

STEVEN SAINT HILAIRE, being duly sworn, deposes and states that he is a

Detective with the New York City Police Department, duly appointed according to law and

acting as such.

On or about September 3, 2019, within the Eastern District of New York, the

defendant TYSEAN SPANN, knowing that he had been previously convicted in a court of

one or more crimes punishable by imprisonment for a term exceeding one year, did

knowingly and intentionally possess in and affecting interstate or foreign commerce a

firearm, to wit, a black Jiminez semiautomatic 9mm-caliber handgun with serial number

TLR06642, and ammunition.

(Title 18, United States Code, Section 922(g)(1))
Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 2 of 7 PagelD #: 2

The source of your deponent’s information and the grounds for his belief are
as follows:!

1. I am a Detective with the New York City Police Department (“NYPD”)
and have been involved in the investigation of numerous cases involving the recovery of
firearms and ammunition. J am familiar with the facts and circumstances set forth below
from my participation in the investigation; my review of the investigative file, including the
defendant’s criminal history record; and from reports of other law enforcement officers
involved in the investigation. Where I describe the statements of others, I am doing so only
in substance and in part.

2. On September 3, 2019, at approximately 2:40 p.m., three NYPD
officers? were on patrol in an unmarked vehicle traveling northbound on Union Hall Street
between 108th and 109th Avenues, in Queens, New York. As the officers were driving
northbound, the defendant, TYSEAN SPANN, was walking southbound on the east side of
the street away from a group of four or five other individuals. Officer-1 recognized SPANN
and two of the other individuals from prior interactions with law enforcement. SPANN was
wearing a white long-sleeved high-collared shirt, gray pants that extend just past his knees, a
tan cap and blue sneakers. The officers continued patrolling the area. Upon returning to

the location a short time later, the officers observed SPANN and the other individuals at the

 

' Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, | have not set forth every fact learned during the course
of this investigation.

 

™ ~~ 2~-Recause multiple orhicers were involved in the arrest; T refer to ther as” =

Officer-1, Officer-2 and Officer-3 for ease of the reader. The identities of each of these
individuals are known to the affiant and I have interviewed each of them.
Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 3 of 7 PagelD #: 3

same location. The officers saw one of the individuals appear to place an object behind a
tire of a vehicle parked on the east side of the street. The officers continued patrolling the
area but returned a short time later. The officers then observed the defendant SPANN and
the other individuals traveling northbound on Union Hall Street. Officer-2 exited the
unmarked vehicle and checked behind the tire of the parked vehicle where it appeared that
one of the individuals place an object. After searching around the outside of the parked
vehicle, Officer-2 noticed three black plastic bags that were hanging on a fence in front of a
residence near the parked vehicle. Officer-2 felt one of the plastic bags and saw the outline
ofa firearm. As Officer-2 checked the plastic bag, the defendant SPANN and the other
individuals fled westbound on 108th Avenue. A few minutes later, Officer-1 looked inside
one of the other plastic bags and saw another firearm.

3. Officers canvassing the area obtained video footage from surveillance
cameras located outside the front of a residential home in the vicinity of where the firearms
were found. Although his face is not clearly visible in the surveillance video, Officer-1
confirmed that the defendant TYSEAN SPANN is the individual in the surveillance video
wearing a white long-sleeved high-collared shirt, gray pants that extend just past his knees, a
tan cap and blue sneakers. After reviewing a photograph from an NYPD database, Officer-1
again confirmed SPANN’s identity in the surveillance video. Officer-3 also confirmed
SPANN’s identity in the surveillance video after reviewing a photograph of SPANN from an
NYPD database and comparing it to his observations of SPANN earlier in the day.

4, The video footage depicts the defendant TYSEAN SPANN and four
Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 4 of 7 PagelD #: 4

109th Avenues, in Queens, New York. In substance and in part, the video footage depicted
the following events:

a. At approximately 2:42 p.m., the defendant TYSEAN SPANN was
carrying a black plastic bag, walking northbound on the east side of the street
with one of the other individuals from the group;

b. At approximately 2:42:58 p.m., the defendant TYSEAN SPANN hung
the black plastic bag he was carrying on the fence;

c. Between approximately 2:47 p.m. and 2:48 p.m., both the defendant
TYSEAN SPANN and one of the other individuals, wearing a striped shirt,
hung and removed items from the fence;

d. At approximately 2:49:28 p.m., the defendant TYSEAN SPANN
removed an item from the fence;

e. At approximately 2:49:55 p.m., the individual wearing the striped shirt
removed an item from the fence; |

f. At approximately 2:50 p.m., TYSEAN SPANN hung a black plastic
bag on the fence. At the same time, although the specific item cannot be seen
on the video, the individual wearing the striped shirt appears to hang an item
on the fence in the exact location where a plastic bag containing a firearm was
later found;

g. At approximately 2:53:56 p.m., Officer-2 found a firearm in the plastic

bag that TYSEAN SPANN hung on the fence;

bag where the individual wearing the striped shirt hung an item on the fence.
Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 5 of 7 PagelD #: 5

5. Tn total, three plastic bags were found hanging on the fence, two of
which contained firearms.

6. At approximately 3:00 p.m., a field intelligence officer (“FIO”) from
the NYPD that was patrolling the area saw the defendant TYSEAN SPANN in the vicinity of
108-16 159th Street, Queens, New York, a location two blocks west from where the
defendant abandoned the firearm in the black plastic bag. The FIO is very familiar with the
defendant SPANN’s appearance from prior interactions with law enforcement. The FIO
noted SPANN’s location at the time because SPANN is a suspect in multiple gunpoint
robberies in the same area. The FIO was unaware that SPANN was recently observed
where a firearm was abandoned. The FIO confirmed that aside from the hat, SPANN was
wearing the same clothing depicted in the surveillance video when the FIO saw him two
blocks away and within ten minutes of where SPANN abandoned the firearm. The FIO
further identified pictures of SPANN from August 27, 2019 and August 28, 2019 where
SPANN was wearing a shirt that appears to be the same shirt seen in the surveillance video.

7. A member of an evidence collection team later recovered both firearms
from the plastic bags hanging on the fence. The bag that the defendant TYSEAN SPANN
hung on the fence contained a black Jiminez semiautomatic 9mm-caliber handgun with serial
number TLR06642. The firearm was loaded with 9 cartridges in the magazine.

8. I have reviewed the SPANN’s criminal history, which revealed
multiple felony convictions, including: (2) a May 7, 2014 conviction in Queens County for

second-degree robbery, a Class C felony under New York Penal Law (“NYPL”)

a Class C felony under NYPD § 140.25(2); (ii) a March 7, 2012 conviction in Queens
Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 6 of 7 PagelD #: 6

County for fourth-degree grand larceny, a class E felony in violation of NYPL § 155.30(5);
and (iv) an August 11, 2010 conviction in Queens County for third-degree criminal.
possession of a weapon, a class D felony in violation of NYPL § 265.02(1).

9. I have conferred with an Interstate Nexus expert with the Bureau of
Alcohol, Tobacco, Firearms, and Explosives, who has informed me, in substance and in part,
that the recovered firearm, a black Jiminez semiautomatic 9mm-caliber handgun with serial
number TLR06642, was manufactured outside the state of New York.

WHEREFORE, your deponent respectfully requests an arrest warrant for the
defendant TYSEAN SPANN so that he may be dealt with according to law.

I further request that the Court issue an order sealing, until further order of the
Court, all papers submitted in support of this application, including the affidavit and arrest
warrant. Based upon my training and experience, I have learned that criminals actively
search for criminal affidavits and arrest warrants via the internet. Therefore, premature |

disclosure of the contents of this affidavit and related documents will seriously jeopardize the
Case 1:19-mj-00803-LB Document1 Filed 09/09/19 Page 7 of 7 PagelD #: 7

7

investigation, including by giving the defendant an opportunity to flee or continue flight from

    
 
 

prosecution, destroy or tamper with evidene ge patterns of behavior.

 

STEVEN SAINT HILAIRE
Detective
New York City Police Department

Sworn to before me this
9th day of September, 2019

 
